—In a matrimonial action in which *468the parties were divorced by a judgment entered July 20, 1993, the defendant appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated November 19, 1998, which denied his.motion to vacate the support provisions of the parties’ stipulation of settlement which was incorporated but not merged into the judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court erred in entertaining the defendant’s motion on the merits, as a motion is not the proper vehicle for challenging a separation agreement incorporated but not merged into a divorce judgment. Rather, the defendant should have commenced a plenary action seeking vacatur or reformation of the’ agreement (see, Matter of Scalabrini v Scalabrini, 242 AD2d 725; Dombrowski v Dombrowski, 239 AD2d 460; Darragh v Darragh, 163 AD2d 648, 649; Lambert v Lambert, 142 AD2d 557, 558; see also, Christian v Christian, 42 NY2d 63, 72).
In any event, the court properly determined that the defendant’s motion was without merit. We further note that under the six-year Statute of Limitations for equitable actions set forth in CPLR 213 (1), the defendant is now time-barred from commencing a plenary action (see, Riley v Riley, 179 AD2d 750). O’Brien, J. P., S. Miller, McGinity and Smith, JJ., concur.